BUSSEY, Judge.
This is an original proceeding for a writ of habeas corpus brought by John E. Burke, wherein he alleges he is illegally restrained of his liberty by the warden of the Oklahoma State Penitentiary, by virtue of a judgment and sentence of the District Court of Haskell County, Oklahoma, of twenty-five years upon his conviction by a jury on a charge of robbery in the first degree. He alleges the judgment and sentence to be void for identically the same reasons previously presented to this court on petitions for writ of habeas corpus. In re Burke, Okl.Cr., 324 P.2d 285; Application of John E. Burke for writ of habeas corpus, Okl.Cr., 338 P.2d 176.
In Ex parte Mayfield, Okl.Cr., 322 P.2d 1073, 1074, it was held:
“This court is consistent in the- rule that it will not entertain subsequent writs upon the same grounds and facts as related in prior application."
See Ex parte Davis, 74 Okl.Cr. 75, 123 P.2d 300; Ex parte Peaker, 87 Okl.Cr. 139, 194 P.2d 893.
As above stated, the contentions herein presented being the same as this same petitioner has twice previously presented for our determination, the petition for writ of habeas corpus is accordingly denied.
NIX, P. J., and BRETT, J., concur.